DETAILED ACTION
This action is in response to the Amendment dated 22 April 2021.  Claims 1, 2, 5, 14 and 15 are amended.  Claims 4, 17, 19 and 20 have been cancelled.  Claims 21-24 have been added.  Claims 1-3, 5-16, 18 and 21-24 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 

Claims 5-8, 11, 12, 14-16, 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bharat et al. (US 2005/0131762 A1) in view of Bauman et al. (US 2008/0086368 A1).

As for independent claim 5, Bharat teaches a method comprising:
an IP address [(e.g. see Bharat paragraph 0056) ”"Geolocation information" may include … such as an IP address, from which a user location can be estimated”].
wherein at least one filtered event is filtered from a plurality of categories based on the IP address and selected criteria, and from a collection of events from an event database based on the selected criteria [(e.g. see Bharat paragraphs 0014, 0033, 0056) ”determining a match used for scoring an ad. Such methods and apparatus may (a) determine a first match value using (i) user profile information of an ad landing page of the ad and/or user profile information used for targeting the ad, and (ii) user profile information of a user to ].
transmitting the at least one filtered event as a targeted advertisements based on the IP address [(e.g. see Bharat paragraphs 0055, 0056) ”When an online ad is served, one or more parameters may be used to ].
wherein the selected criteria comprises one or more of searches or selections previously made with the mobile device or another device associated with the mobile device, or one or more accounts associated with the mobile device or the other device [(e.g. see Bharat paragraphs 0016, 0063, 0068, 0073, 0084) ”"User profile information" (also referred to as "UPI") may include any information about an individual user … The UPI attributes 420 may include … previous queries (and/or associated information) that the user has made … It may be desirable to place an ad on a hosting site or page where ad's targeted UPI (and/or the UPI of the ad's landing page) matches the document UPI (e.g., the average UPI of users that have requested the document) and/or to serve the ad to initial user profile information for the user, (b) inferring user profile information for the user, and (c) determining the user profile information for the user using both the initial user profile information and the inferred user profile information. Initial user profile information for the user may be determined using past search queries submitted by the user, and/or past document selections by the user”].  Examiner notes that, in Bharat, the user profile is initially created using past search queries submitted by the user.  Since it is initial (i.e. “existing or occurring at the beginning”), the past search queries would be performed prior to the system determining a location of the user for geo-targeted ads.

Bharat does not specifically teach receiving an IP address associated with a mobile device, wherein the IP address dynamically changes based on a location of the user.  However, in the same field of invention, Bauman teaches:
receiving an IP address associated with a mobile device, wherein the IP address dynamically changes based on a location of the user [(e.g. see Bauman paragraphs 0031, 0032) ”an IP address can be used to determine the geographic location of the user. When the user system 314 contacts the ad server 306 to request a web page, the user system 314 passes an IP address to the ad server 306. ].
Moreover, Bauman additionally teaches:
transmitting at least one filtered event based on the IP address of the mobile device [(e.g. see Bauman paragraphs 0044-0046) ”The process 400 also determines the user's location or a region of interest based on the web page content and/or one or more location identifies (406). The location identifiers can include an IP address … Using the ad context and location information, location based, content targeted ads can be retrieved from an ad repository (408). This can be accomplished by determining which ads fall into the ad context and which advertisers associated with those contextually relevant ads have a physical presence in the targeted geographic region ].
Therefore, considering the teachings of Bharat and Bauman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add receiving an IP address associated with a mobile device, wherein the IP address dynamically changes based on a location of the user, as taught by Bauman, to the teachings of Bharat because it improves ad targeting by matching a user with a physical "brick and mortar" business located in the user's geographic region (e.g. see Bauman paragraph 0004).

As for dependent claim 6, Bharat and Bauman teach the method as described in claim 5 and Bharat further teaches:
wherein the targeted advertisement of the at least one filtered event is further based on target market, and the target market includes target activity types [(e.g. see Bharat paragraphs 0068-0079, 0084) ”to serve the ad to a user whose UPI matches the target UPI of the ad  … Examples of UPI attributes may include one or more of the following: … (e.g., selecting a result, not selecting a result, the amount of time spent on a result, etc.) … browsing activity … previous purchasing behavior”].

As for dependent claim 7, Bharat and Bauman teach the method as described in claim 5 and Bharat further teaches:
wherein the at least one filtered event is further based on target market, and the target market includes at least one of target age range or target gender [(e.g. see Bharat paragraphs 0063, 0068) ”For example, an ad for prostate cancer screening might be limited to user profiles having the attribute "male" and "age 45 and over." … The UPI attributes 420 may include information concerning user background and interests such as, for example, geographic information, age or age group, topics of interest, reading level, income and other demographics suited for targeting advertisements”].

As for dependent claim 8, Bharat and Bauman teach the method as described in claim 5 and Bharat further teaches:
wherein the at least one filtered event is further based on target market, and the target market includes target time of day and includes target city, town or region [(e.g. see Bharat paragraphs 0055, 0068) ”time of day served, time of week served, time of year served, etc. Naturally, there are other serving parameters that may be used in the context of the invention … The UPI attributes 420 may include information concerning user background and interests such as, for example, geographic information … City of residence=San Francisco, Calif.”].

claim 11, Bharat and Bauman teach the method as described in claim 5 and Bharat further teaches:
wherein the plurality of categories include at least one or more of the following: age-specific events, gender-specific events, public event selection, private event selection, organization sponsor selection, event activity types, locations, family event selection, single event selection, and free event selection [(e.g. see Bharat paragraphs 0063 and 0068-0079) ”"User profile information" (also referred to as "UPI") may include any information about an individual user or a group of users. Such information may be provided by the user … The UPI attributes 420 may include information concerning user background and interests such as, for example, geographic information, age or age group, topics of interest, reading level, income and other demographics suited for targeting advertisements”].

As for dependent claim 12, Bharat and Bauman teach the method as described in claim 5 and Bharat further teaches:
further comprising receiving the one or more searches or selections as input via one or more of the following: Short Messaging Service (SMS) messaging, multimedia messaging service (MMS) messaging, audio tones, dual-tone multi-frequency (DTMF) tones, a browser on the mobile device, electronic mail, xHTML, embedded hyperlinked URL, Wireless Application Protocol (WAP), web, interactive voice response (IVR), a downloadable application on the mobile  ”Examples of UPI attributes may include one or more of the following: … previous queries (and/or associated information) that the user has made … information about previous advertisements that the user has been shown, has selected, and/or has made purchases after viewing … previous purchasing behavior … The exemplary network environment 300 may include one or more client devices 310, each having a browser 320”].

As for independent claim 14, Bharat teaches a system comprising:
an IP address [(e.g. see Bharat paragraph 0056) ”"Geolocation information" may include … such as an IP address, from which a user location can be estimated”].
a database coupled with the server to store a plurality of advertising events including at least one advertisement [(e.g. see Bharat paragraphs 0045, 0056) ”The exemplary ad system 120' may include an inventory system 210 and may store ad information 205 and usage information 245 … an advertiser may be able to target the serving of its ad by specifying that it is only to be served … to users in a certain geolocation”
a processor coupled with the server to populate the database with event information for the plurality of advertising events, the processor further to filter the plurality of advertising events, wherein at least one filtered advertising event of the plurality of advertising events is filtered from the database based on following: IP address of the mobile device [(e.g. see Bharat paragraph 0016, 0045, 0047, 0056) ”The exemplary ad system 120' may include an inventory system 210 and may store ad information 205 and usage information 245 … An advertising program may include information concerning accounts, campaigns, creatives, targeting, etc. The term "account" relates to information for a given advertiser (e.g., a unique email address, a password, billing information, etc.). A "campaign" or "ad campaign" refers to one or more groups of one or more advertisements, and may include a start date, an end date, budget information, geo-targeting information, syndication information, etc. … When used as serving conditions or constraints, such serving parameters are referred to simply as "serving constraints" (or "targeting criteria"). For example, in some systems, an advertiser may be able to target the serving of its ad by specifying that it is only to be served on weekdays, no lower than a certain position, only to users in a certain geolocation, etc. As another example, in some systems, an advertiser may specify that its ad is to be served only if a page or search query initial user profile information for the user, (b) inferring user profile information for the user, and (c) determining the user profile information for the user using both the initial user profile information and the inferred user profile information. Initial user profile information for the user may be determined using past search queries submitted by the user, and/or past document selections by the user”].  Examiner notes that, in Bharat, the user profile is initially created using past search queries submitted by the user.  Since it is initial (i.e. “existing or occurring at the beginning”), the past search queries would 
the processor further to filter the plurality of advertising events to automatically target the at least one filtered advertising event to the mobile device [(e.g. see Bharat paragraph 0084) ”It may be desirable to place an ad on a hosting site or page where ad's targeted UPI (and/or the UPI of the ad's landing page) matches the document UPI (e.g., the average UPI of users that have requested the document) and/or to serve the ad to a user whose UPI matches the target UPI of the ad (and/or the UPI of the ad's landing page)”].
and to transmit instructions to dynamically populate a mobile display interface of the mobile device with the at least one filtered advertising event [(e.g. see Bharat paragraphs 0063, 0068, 0073, 0084) ”"User profile information" (also referred to as "UPI") may include any information about an individual user … The UPI attributes 420 may include … previous queries (and/or associated information) that the user has made … It may be desirable to place an ad on a hosting site or page where ad's targeted UPI (and/or the UPI of the ad's landing page) matches the document UPI (e.g., the average UPI of users that have requested the document) and/or to serve the ad to a user whose UPI matches the target UPI of the ad (and/or the UPI of the ad's landing page)”].

Bharat does not specifically teach a server to couple with a mobile device, and to receive, via a network, an IP address associated with the mobile device, wherein the IP address dynamically changes based on a location of the user.  However, in the same field of invention, Bauman teaches:
a server to couple with a mobile device, and to receive, via a network, an IP address associated with the mobile device, wherein the IP address dynamically changes based on a location of the user [(e.g. see Bauman paragraphs 0031, 0032) ”an IP address can be used to determine the geographic location of the user. When the user system 314 contacts the ad server 306 to request a web page, the user system 314 passes an IP address to the ad server 306. The IP address can be provided by, for example, an Internet Service Provider (ISP). An IP address locator can use the IP address to determine the geographic region of the user … Referring again to the example of FIG. 1B, when a user system 314 located in Palo Alto requests an ad from the ad server 306, the ad server 306 receives an IP address with the request which is forwarded to the location server 304. An IP address locator can then use the IP address to access an IP address/location database and retrieve a geographic location associated with the IP address, which in the example shown is Palo Alto”].
Moreover, Bauman additionally teaches:
filter the plurality of advertising events from the database based on … IP address associated with the mobile device [(e.g. see Bauman paragraphs 0044-0046) ”The process 400 also determines the user's location or a region of interest based on the web page content and/or one or more location identifies (406). The location identifiers can include an IP address … Using the ad context and location information, location based, content targeted ads can be retrieved from an ad repository (408). This can be accomplished by determining which ads fall into the ad context and which advertisers associated with those contextually relevant ads have a physical presence in the targeted geographic region … The targeted ads can be displayed on the web page that includes the targeted content”].
Therefore, considering the teachings of Bharat and Bauman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a server to couple with a mobile device, and to receive, via a network, an IP address associated with the mobile device, wherein the IP address dynamically changes based on a location of the user, as taught by Bauman, to the teachings of Bharat because it improves ad targeting by matching a user with a physical "brick and mortar" business located in the user's geographic region (e.g. see Bauman paragraph 0004).

claim 15, Bharat and Bauman teach the system as described in claim 14 and Bharat further teaches:
wherein the at least one filtered advertising event of the plurality of advertising events is further filtered from the database based on search criteria that includes one or more selections stored associated with a user account associated with the mobile device, or selections associated with the IP address [(e.g. see Bharat paragraphs 0052, 0063, 0068, 0073, 0084) ”"User profile information" (also referred to as "UPI") may include any information about an individual user … The UPI attributes 420 may include … previous queries (and/or associated information) that the user has made … User information (e.g., about an individual user or group of users associated with one or more client devices 310) 365 may be stored at one or more information servers 360 … serve the ad to a user whose UPI matches the target UPI of the ad”].

As for dependent claim 16, Bharat and Bauman teach the system as described in claim 14 and Bharat further teaches:
wherein the plurality of events are filtered from a plurality of categories, wherein the plurality of categories includes personal preferences, wherein the personal preferences includes one or more of age ranges, gender selections, public event selection, private event selection, organization sponsor selection, activity types, locations, family event selection, single event selection, and free event selection  ”For example, an ad for prostate cancer screening might be limited to user profiles having the attribute "male" and "age 45 and over." … The UPI attributes 420 may include information concerning user background and interests such as, for example, geographic information, age or age group, topics of interest, reading level, income and other demographics suited for targeting advertisements”].

As for dependent claim 23, Bharat and Bauman teach the method as described in claim 5 and Bharat further teaches:
wherein the mobile device or the one or more accounts associated with the mobile device or the other device are not initially recognized before receipt of the IP address [(e.g. see Bharat paragraph 0101) ”As described below, UPI for a user, a document, etc. can be determined (or updated or extended) even when no explicit information is given to the system. In the following, an initial (or baseline) UPI may be determined during a bootstrap phase. Such an initial UPI may use information inherent to the user, or to the document, or to the ad with which the UPI will be associated. An initial UPI may include some expressly entered UPI information, though it doesn't need to”].

claim 24, Bharat and Bauman teach a system as described in claim 14; further, claim 24 discloses substantially the same limitations as claim 23.  Therefore, it is rejected with the same rational as claim 23.

Claims 9, 10, 13 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bharat et al. (US 2005/0131762 A1) in view of Bauman et al. (US 2008/0086368 A1), as applied to claim 5 above, and further in view of Chew et al. (US 2006/0293065 A1).

As for dependent claim 9, Bharat and Bauman teach the method as described in claim 5, but do not specifically teach wherein the at least one filtered event is further based on target market, and the target market includes at least one of target venue or target organization or target prices.  However, in the same field of invention, Chew teaches:
wherein the at least one filtered event is further based on target market, and the target market includes at least one of target venue or target organization or target prices [(e.g. see Chew paragraphs 0028, 0034, 0036 and Fig. 5A numeral 120) ”and subcategories 116, with preferences 118 and specific content providers being indicated at 120 for these subcategories in the preferences 106 … with content only being provided for specific restaurants or type of food preferred or other preference parameters … Yet another example provides convergence of temporal and geographic relevance, wherein event tickets (e.g., for professional games, shows, etc.) may be made available by content ].
Therefore, considering the teachings of Bharat, Bauman and Chew, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the at least one filtered event is further based on target market, and the target market includes at least one of target venue or target organization or target prices, as taught by Chew, to the teachings of Bharat and Bauman because it allows providers to direct advertisements or other commercial content to users who want or can benefit from the information such that the providers can target their audience more effectively (e.g. see Chew paragraph 0053).

As for dependent claim 10, Bharat and Bauman teach the method as described in claim 5, but do not specifically teach wherein the at least one filtered event is further based on target market, and the targeted advertisement is selected from advertisements available to a private group or a public group.  However, Chew teaches:
wherein the at least one filtered event is further based on target market, and the targeted advertisement is selected from advertisements available to a private group or a public group [(e.g. see Chew paragraphs 0031, 0034 and Fig. 6) ”content database 200 in the system 2, which includes an integer number "K" entries 202 having content, where some or all of the entries 202 include geography relevance parameters, time relevance parameters, and advertiser or content provider identity parameters, as well as parameters for content type, category, subcategory, etc. … and ].  Examiner notes that providers can direct their ads only to a preferred group of users.
The motivation to combine is the same as that used for claim 9.

As for dependent claim 13, Bharat and Bauman teach the method as described in claim 5, but do not specifically teach further comprising dynamically updating the targeted advertisement of the at least one filtered event based upon one or more selections of the plurality of categories.  However, Chew teaches:
further comprising dynamically updating the targeted advertisement of the at least one filtered event based upon one or more selections of the plurality of categories [(e.g. see Chew paragraphs 0004, 0019, 0027) ”The invention relates to systems and methods for dynamically providing profile specific geographically and temporally relevant information or content to mobile communications devices based on current location, current time, and profile information for a given subscriber … the profile database 100 includes an integer number "N" entries 102 corresponding to N mobile devices 6 in the system 2, wherein several exemplary entries 102a, 102b, 102c, and 102N are illustrated in FIG. 4 … the subscriber may choose any or all of dynamic coupon book type content services, dynamic news services, dynamic investment services, etc., ].
The motivation to combine is the same as that used for claim 9.

As for dependent claim 18, Bharat and Bauman teach a system as described in claim 14; further, claim 18 discloses substantially the same limitations as claim 9.  Therefore, it is rejected with the same rational as claim 9.

Claims 1-3, 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bharat et al. (US 2005/0131762 A1) in view of Bauman et al. (US 2008/0086368 A1) and further in view of Phillips et al. (US 2006/0270421 A1).

As for independent claim 1, Bharat, Bauman and Phillips teach a system.  Claim 1 discloses substantially the same limitations as claim 14.  Therefore, it is rejected with the same rational as claim 14.  However, Bharat and Bauman do not specifically teach having a mobile display interface for displaying at least one event and the position on a map.  However, in the same field of invention, Phillips teaches having a mobile display interface for displaying at least one event and the position on a map in ”may be presented on a portable electronic facility 300, such as a mobile phone. The interface may display a map or a menu … The interface may display a map or a menu or provide an overview of the locations of all the users in a defined group or of the location history of a particular user … a service that provides to the end user a map showing the location of the user and the user's immediate surroundings; a service that provides to the end user a map showing the location of a point of interest in the vicinity of the user … points of interest, which may be displayed based upon factors such as speed, location, and/or user preference … Processing of the aggregate data 102 may allow the service to recognize when events associated with the favorite pastime are being held in proximity to the users. Relevant users may be notified”].  Therefore, considering the teachings of Bharat, Bauman and Phillips, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add having a mobile display interface for displaying at least one event and the position on a map, as taught by Phillips, to the teachings of Bharat and Bauman because it increases the quality of location based information while tailoring information to the behavior of a user for a portable electronic device (e.g. see Phillips paragraph 0018 and abstract).

As for dependent claim 2, Bharat, Bauman and Phillips teach a system as described in claim 1 and Bharat further teaches:
wherein the server is configured to transmit instructions to display a particular advertisement of the at least one filtered event in the mobile display interface,  ”When an online ad is served, one or more parameters may be used to describe how, when, and/or where the ad was served. These parameters are referred to as "serving parameters" below. Serving parameters may include, for example, one or more of the following: … a user characteristic (e.g., their geolocation … When used as serving conditions or constraints, such serving parameters are referred to simply as "serving constraints" (or "targeting criteria"). For example, in some systems, an advertiser may be able to target the serving of its ad by specifying that it is only to be served … only to users in a certain geolocation”].

As for dependent claim 3, Bharat, Bauman and Phillips teach a system as described in claim 1; further, claim 3 discloses substantially the same limitations as claim 16.  Therefore, it is rejected with the same rational as claim 16.

As for dependent claim 21, Bharat, Bauman and Phillips teach a system as described in claim 1 and Bharat further teaches:
wherein the system initially recognizes the mobile device or at least one of the one or more accounts associated with the mobile device or the other device [(e.g. see Bharat paragraph 0033) ”user profiles may be determined using ].

As for dependent claim 22, Bharat, Bauman and Phillips teach a system as described in claim 1; further, claim 22 discloses substantially the same limitations as claim 23.  Therefore, it is rejected with the same rational as claim 23.

Response to Arguments
Applicant's arguments, filed 22 April 2021, have been fully considered but they are not persuasive.

Applicant argues that [“Bharat does not teach based on the IP address associated with the mobile device wherein the IP address dynamically changes based on the location of a user” (Page 9).].

The argument described above, in paragraph number 8, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358.  The examiner can normally be reached on Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174